Citation Nr: 0807529	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement a rating in excess of 0 percent disabling for 
bilateral hearing loss prior to July 16, 2007.

2.  Entitlement to a rating in excess of 70 percent disabling 
for bilateral hearing loss disability.

3.  Evaluation of hiatal hernia, currently rated as 10 
percent disabling.

4.  Evaluation of low back strain, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to February 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of an evaluation of chronic low back strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 16, 2007 the veteran's service-connected 
bilateral hearing loss disability was productive of Level II 
hearing impairment in the right ear and Level III in the 
left.

2.  The veteran's service-connected bilateral hearing loss 
disability is productive of Level IX hearing impairment in 
the right ear and Level X in the left.

3.  Hiatal hernia is manifested by episodes of heart burn and 
epigastric pain with some nausea and vomiting.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent 
prior to July 16, 2007 for bilateral hearing loss disability, 
have not been met.  38  U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.87,  Diagnostic Code 6100 (2007). 

2.  The criteria for an evaluation in excess of 70 percent 
for bilateral hearing loss disability, have not been met.  38  
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87,  
Diagnostic Code 6100 (2007). 

3.  The criteria for an evaluation in excess of 10 percent 
for hiatal hernia have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7346 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of the evaluation of bilateral hearing loss 
disability and hiatal hernia.  In a VCAA letter of November 
2004 the appellant was provided adequate notice as to the 
evidence needed to substantiate his claims.  He was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
predated the rating decision.  

With regard to notice as to disability ratings and effective 
date assignment, notice was not provided until December 2006.  
However, the lack of timeliness is not prejudicial to the 
appellant because his claim is denied, and, therefore, the 
issues of rating and effective date do not arise.  The Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board notes that or an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  In regards to 
the issues of the evaluations of bilateral hearing loss 
disability and hiatal hernia, the Board finds that the 
requirements enunciated in Vazquez-Flores have been met.  In 
a Supplemental Statement of the Case (SOC) of June 2005, the 
appellant was provided with all of the relevant Diagnostic 
Codes in his case.  Furthermore, in Supplemental Statement of 
the case of December 2006 he was provided with examples of 
the medical and lay evidence he may submit to substantiate 
his case.  Subsequent to the SOC and the SSOC the appellant's 
claim was readjudicated in an SSOC of August 2007.  
Therefore, the appellant was afforded the required due 
process.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records have 
been obtained.  The veteran was afforded VA examinations.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

A.  Bilateral Hearing Loss Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2007).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100. 

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.85 (f) provides that if the impaired hearing is service 
connected for only one hear, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a Roman Numeral designation of 
I.  However 38 U.S.C.A. § 1160 provides that where a veteran 
has suffered deafness compensable to a degree of 10 percent 
or more in one ear as a result of service connected 
disability and deafness in the other ear as the result of 
non-service connected disability not the result of the 
veteran's own willful misconduct, the veteran will be 
assigned an evaluation as if the combination of disabilities 
were the result of service-connected disability. 

At the outset the Board notes that in February 2005 the RO 
continued the veteran's evaluation of bilateral hearing loss 
disability as 0 percent disabling.  In a rating decision of 
August 2007, the RO increased the evaluation to 70 percent 
disabling effective July 16, 2007.  The RO has assigned a 
staged rating.  

The RO has assigned a staged rating.  Clearly a staged rating 
may be assigned when appropriate.  Regulations establish that 
different examiners, at different times, will not describe 
the same disability in the same language.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history.  When 
any change in evaluation is to be made the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in thoroughness of the examination.  See 38 C.F.R. 
§§ 4.2, 4.13.

The Board has been presented with differing medical reports 
and the veteran's own statements.  Throughout the appeal 
period, the veteran has asserted that his bilateral hearing 
loss disability is worse.  This is evidence that must be 
considered.  However, in this case, the Board concludes that 
during the course of the appeal, there has been an actual 
change in the degree of disability rather than a difference 
in skill of the individual examiners.  The Board agrees that 
a staged rating is warranted.  

On VA audiological examination in June 2005 puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
70
75
LEFT
40
55
75
75

The average puretone loss in the right ear was 59 decibels, 
and the average loss in the left ear was 61 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and 88 percent in the left ear.

The veteran was scheduled for a VA examination on June 2007 
but he did not report for the examination.  The examination 
was rescheduled for July 2007.  

On VA audiological examination in July 16, 2007 puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
95
100
100
LEFT
95
100
100
100

The average puretone loss in the right ear was 94 decibels, 
and the average loss in the left ear was 100 decibels.  
Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 68 percent in the left ear.




Evaluation prior to July 16, 2007

Prior to July 16, 2007 there is only one VA audiological 
examination of record.  Application of the regulation to the 
findings of the June 2005 audiometric evaluation results in a 
numeric designation of II for the right ear and III for the 
left.  A 0 percent evaluation is warranted when those values 
are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).  

Furthermore, the Board finds that the veteran's hearing loss 
does not show an exceptional patter of hearing impairment and 
as such 38 C.F.R. § 4.86 is not for application.

Based on the competent evidence of record, the Board 
concludes that a higher evaluation, higher than 0 percent 
disabling for the veteran's bilateral hearing loss disability 
prior to July 16, 2007 is not warranted under the schedular 
criteria.  

Evaluation in excess of 70 percent

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 70 percent is not 
warranted for bilateral hearing loss disability.

The Board notes that the findings of the VA examination of 
July 2007 show that the veteran's bilateral hearing loss 
disability shows an exceptional pattern of hearing impairment 
and therefore 38 C.F.R. § 4.86 is for application.  
Therefore, the Board will apply Table IV, 38 C.F.R. § 4.85, 
Diagnostic Code 6100, to determine the numerical designation 
of each ear as this provides the veteran with the higher 
numeral for each ear.

Application of the regulation to the findings of the July 
2007 audiometric evaluation results in a numeric designation 
of IX for the right ear and X for the left.  A 70 percent 
evaluation is warranted when those values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  

Based on the competent evidence of record, the Board 
concludes that a higher evaluation, higher than 70 percent 
disabling for the veteran's bilateral hearing loss disability 
is not warranted under the schedular criteria.  

B.  Hiatal Hernia

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  

The veteran's service-connected hiatal hernia is currently 
evaluated as 10 percent disabling under the provisions of 
Diagnostic Code 7346, 38 C.F.R. § 4.114.  Diagnostic Code 
7346 provides a 10 percent evaluation when the evidence shows 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  A 30 percent evaluation is warranted when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
contemplates a level of impairment, which includes symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7346.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 7346. 

A VA examination report of December 2004 notes that the 
veteran reported he experiences occasional heartburn and 
epigastric discomfort with, at times, cramping of the abdomen 
especially after meals.  He denied nauseas, vomiting, and 
loss of weight.  He had no melena or hemastemesis.  He was 
never incapacitated or hospitalized for the condition.  
Physical examination revealed a soft, nontender abdomen with 
no organomegaly.  There was no hernia or abnormal mass.  GI 
x-rays showed a small sliding hiatal hernia with a small 
amount of reflux.  He was diagnosed with small sliding hiatal 
hernia with minimal amount of reflux.

A VA examination report of October 2005 notes that the 
veteran reported experiencing nausea and vomiting after 
eating.  He reported esophageal pain on a weekly basis with 
heartburn.  He denied any regurgitation, hematemesis or 
melena.  There was no reported weight change.  

A VA examination report of May 2007 notes that the veteran 
denied any weight loss.  He complained of heart burn and 
epigastric pain especially when lying down.  He further 
reported experiencing abdominal bloating and occasional 
vomiting.  

The Board notes that while overall evidence of record 
reflects that the veteran's hiatal hernia is manifested 
primarily by persistent complaints of heart burn and 
epigastric pain, with some nausea and vomiting, there have 
been no reported weight losses or changes.  Furthermore, it 
has been consistently reported that the veteran's symptoms 
are to some extent controlled by medication.  He is not shown 
to have any anemia.  In light of the foregoing, the Board 
finds that the competent evidence does not show that the 
veteran's service-connected hiatal hernia is manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by sternal or arm 
pain, productive of considerable impairment of health.  
Nothing in the treatment records or the pertinent VA 
examinations indicates the disability has resulted in 
considerable impairment of health.  While the veteran has a 
hiatal hernia, the symptoms are not shown to warrant a rating 
in excess of 10 percent.

Without evidence of more severe symptomatology, disability 
due to the veteran's hiatal hernia does not warrant an 
increased rating.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.7, 4.114, Code 
7346.


ORDER

An evaluation in excess of 0 percent disabling for bilateral 
hearing loss disability prior to July 16, 2007, is denied.

An evaluation in excess of 70 percent disabling for bilateral 
hearing loss disability is denied.

An evaluation in excess of 10 percent disabling for hiatal 
hernia is denied.


REMAND

The veteran is seeking a higher rating for his service 
connected low back strain.

In a recent decision of Vazquez-Flores v. Peake, supra, the 
Court held that a 38 C.F.R. § 5103(a) notice must at a 
minimum include notice to the claimant that, to substantiate 
a claim for increased rating, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the VCAA notices do not appear to conform to 
the requirements set forth in Vazquez-Flores in regards to 
the claim for a higher evaluation for low back strain.  On 
remand, the veteran must be afforded a corrective VCAA notice 
letter that conforms to the Court's decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).

Accordingly, the case is REMANDED for the following action:

The RO should fulfill all notification 
and development action required by the 
Veterans Claim Assistance Act of 2000 
with regards to the issue of the 
evaluation of low back strain.  In 
particular, compliance should be 
ensured with the VA's obligations under 
the VCAA as interpreted in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In particular, 
the notification should inform the 
veteran to submit evidence of any 
neurological deficit that may be 
associated with the disability.  A copy 
of the notification must be associated 
with the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


